DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda et al. (US 9872409 hereinafter Isoda).

In regards to claim 1, Isoda discloses;” An assembly (Abstract), comprising: a substrate (Fig. 7 (500); an injection molded structural electronic component (Fig. 7 (700)); and a layer of polymer that partially encapsulates the substrate and the injection molded structural electronic component (Fig. 7 (610)) and unifies the substrate and the injection molded structural electronic component into one component (Fig. 7 (shown) Col’s. 13 and 14, Lines 59-67 and 1-59).”

In regards to claim 2, Isoda discloses;” The assembly as in claim 1, further comprising another injection molded structural electronic component (Col. 26, lines 17-42).”

In regards to claim 3, Isoda discloses;” The assembly as in claim 1, further comprising alternative electronics (Col. 26, lines 17-42).”

In regards to claim 4, Isoda discloses;” The assembly as in claim 3, wherein the injection molded structural electronic component has a cut out portion that is configured to receive the alternative electronics (Fig. 7 (shown)).”

In regards to claim 7, Isoda discloses;” A method for providing an assembly, comprising: forming an injection molded substrate (Fig. 7 (500) Col. 15, Lines 45-52); forming at least one injection molded structural electronic component (Fig. 7 (700)); placing the injection molded substrate and the at least one injection molded structural electronic component in a tool (Fig. 8 (shown)); and partially overmolding the injection molded substrate and the at least one injection molded structural electronic component with a polymer injected into the tool (Fig. 8 (polymer “R” injected as an overmolding); and unifying the injection molded substrate and the at least one injection molded structural electronic component into one component with the polymer (Col’s. 15 and 16, Lines 53-67 and 1-43).”
In regards to claim 8, Isoda discloses;” The method as in claim 7, wherein another injection molded structural electronic component is placed in the tool prior to the partially overmolding step (Fig. 8 (shows base 500 inserted into a second molder)).”

In regards to claim 9, Isoda discloses;” The method as in claim 7, wherein alternative electronics are inserted into the tool (Fig. 8 (shown)).”

In regards to claim 10, Isoda discloses;” The method as in claim 9, wherein the at least one injection molded structural electronic component has a cut out portion that is configured to receive the alternative electronics (Fig’s. 7 and 8 where base (500) receives secondary molded structure).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isoda et al. (US 9872409 hereinafter Isoda) as applied to claims 1 and 7 above, and further in view of BEN ABDELAZIZ (US 20160218712 hereinafter Abdelaziz).

In regards to claim 5, Isoda discloses;” The assembly as in claim 1”, but does not directly disclose;” wherein the assembly is a portion of a vehicle interior.”
However, Isoda does disclose that the molded structure is capable of being used as part of a touch panel with sensors and the like (Col. 26, Lines 17-50).

Abdelaziz discloses an overmolded structure used within a vehicle that includes touch panels and sensors as shown in figure 1 and disclosed in the abstract. It would have been obvious to one skilled in the art to use a touch panel to provide user controls of various functions of a vehicle by piezoelectric sensors. Therefore, using the application as disclosed by Abdelaziz and the touch sensor structure disclosed by Isoda, the claimed invention is disclosed.

In regards to claim 6, Isoda discloses;” The assembly as in claim 1”, but does not directly disclose; “wherein the assembly comprises a plurality of icons.”
However, Isoda does disclose that the molded structure is capable of being used as part of a touch panel with sensors and the like (Col. 26, Lines 17-50).

Abdelaziz discloses an overmolded structure used within a vehicle that includes touch panels and sensors as shown in figure 1 and disclosed in the abstract. Abdelaziz further discloses icons over the sensor controls to indicate the function of each control. It would have been obvious to one skilled in the art to use a touch panel to provide user controls of various functions of a vehicle by piezoelectric sensors and to be able to see by an icon the application for that  control. Therefore, using the application as disclosed by Abdelaziz and the touch sensor structure disclosed by Isoda, the claimed invention is disclosed.


In regards to claim 11, Isoda discloses;” The method as in claim 7”, but does not directly disclose;” wherein the assembly is a portion of a vehicle interior.”
However, Isoda does disclose that the molded structure is capable of being used as part of a touch panel with sensors and the like (Col. 26, Lines 17-50).

Abdelaziz discloses an overmolded structure used within a vehicle that includes touch panels and sensors as shown in figure 1 and disclosed in the abstract. It would have been obvious to one skilled in the art to use a touch panel to provide user controls of various functions of a vehicle by piezoelectric sensors. Therefore, using the application as disclosed by Abdelaziz and the touch sensor structure disclosed by Isoda, the claimed invention is disclosed.

In regards to claim 12, Isoda discloses;” The method as in claim 7”, but does not directly disclose; “wherein the assembly comprises a plurality of icons.”

However, Isoda does disclose that the molded structure is capable of being used as part of a touch panel with sensors and the like (Col. 26, Lines 17-50).

Abdelaziz discloses an overmolded structure used within a vehicle that includes touch panels and sensors as shown in figure 1 and disclosed in the abstract. Abdelaziz further discloses icons over the sensor controls to indicate the function of each control. It would have been obvious to one skilled in the art to use a touch panel to provide user controls of various functions of a vehicle by piezoelectric sensors and to be able to see by an icon the application for that  control. Therefore, using the application as disclosed by Abdelaziz and the touch sensor structure disclosed by Isoda, the claimed invention is disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847